DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: “the data that” is repeated in the determining step.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rey, publication number: US 2022/0036708.

As per claim 1, Rey teaches a computer-implemented method comprising:
receiving, from a client device, an indication of a first setting of the client device (Privacy protection action configuration element 170, [0031]);
receiving, from the client device, an indication of a type of data that the client device is prepared to transmit (User video, [0020]);
based on the first setting and the type of data, generating an instruction to adjust the first setting or a second setting of the client device (detecting intrusion, [0020][0032-0037]); and
before the client device transmits the data, providing, for output to the client device, the instruction to adjust the first setting or the second setting of the client device (adjusting video, [0021]).

	As per claim 2, Rey teaches comprising:
providing the indication of the first setting of the client device and the indication of the type of data that the client device is prepared to transmit to a model that is configured to determine whether to adjust the first setting or the second setting; and
receiving, from the model, an output indicating to adjust the first setting or the second setting of the client device,
wherein generating the instruction to adjust the first setting or the second setting of the client device is further based on the output from the model indicating to adjust the first setting or the second setting of the client device (Machine learning, [0022]).

As per claim 3, Rey teaches comprising:
based on the first setting or the second setting and the type of data, generating a prompt for a user regarding adjusting the first setting or the second setting;
providing, for output to the client device, the prompt regarding adjusting the first setting or the second setting; and
receiving, from the client device, an approval to adjust the first setting or the second setting,
wherein generating the instruction to adjust the first setting or the second setting of the client device is further based on receiving the approval to adjust the first setting or the second setting (Prompt to user [0021]).

As per claim 4, Rey teaches comprising:
before receiving the indication of the type of data that the client device is prepared to transmit, receiving, from the client device, an authorization to adjust the first setting and the second setting of the client device,
wherein generating the instruction to adjust the first setting or the second setting of the client device is further based on receiving authorization to adjust the first setting and the second setting of the client device (Privacy protection configuration 170, [0031]).

As per claim 5, Rey teaches comprising:
after providing the instruction to adjust the first setting or the second setting of the client device:
receiving, from the client device, data indicating that the client device adjusted the first setting or the second setting of the client device; and receiving, from the client device, data indicating that a user manually
adjusted the adjusted first setting or second setting of the client device; and
based on the data indicating that the client device adjusted the first setting or the second setting of the client device and based on the data indicating that a user manually adjusted the adjusted first setting or second setting of the client device, updating a model used to determine to generate the instruction to adjust the first setting or the second setting of the client device (Updating learning model, [0022]).

As per claim 6, Rey teaches comprising:
receiving, from the client device, data identifying a recipient of the data that the client device is prepared to transmit,
wherein generating the instruction to adjust the first setting or the second setting of the client device is based on the recipient of the data that the client device is prepared to transmit (Context information, [0070]).

As per claim 7, Rey teaches comprising:
receiving, from the client device, data identifying a recipient of the data that the client device is prepared to transmit;
determining a route of the data that the data that the client device is prepared to transmit from the client device to the recipient,
wherein generating the instruction to adjust the first setting or the second setting of the client device is based on the route (Settings, [0092-0093], context, [0024][0031]).

As per claim 8, Rey teaches wherein:
the first setting is a setting of a resolution of a camera of the client device,
the type of data is video data, and
the second setting is an encryption setting (Blurring, [0044]).

As per claim 9, Rey teaches comprising:
receiving training data that includes data samples that each include a previous indication of the first setting, a previous indication of the second setting, a previous indication of a type of previous data, and data indicating whether a privacy breach occurred with respect to the previous data;
training, using machine learning, a model that is configured to receive a given indication of the first setting and a given indication of a type of given data and output data indicating whether to adjust the first setting or the second setting,
wherein generating the instruction to adjust the first setting or the second setting of the client device is based on the model (Using history to train models, [0015][0022][0058]).

Claims 10 – 18 are rejected based on claims 1 – 9. 
Claims 19-20 are rejected based on claims 1-2. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494